SUMMARY ORDER
Luz Ruano, pro se, appeals from an order and judgment of the United States District Court for the Southern District of New York (Sand, J.), granting the defendant’s motion to dismiss Ruano’s action. Ruano sought to challenge the defendant’s determination that Ruano was not entitled to a reopening of her disability claims under the terms of the settlement in Stieberger v. Sullivan, 801 F.Supp. 1079 (S.D.N.Y.1992).
Substantially for the reasons stated by the district court, we affirm the district court’s judgment. See Ruano v. Comm’r of Soc. Sec., 2003 WL 192170 (S.D.N.Y. Jan.27, 2003). Although Ruano applied for Supplemental Security Insurance benefits in 1985 and 1987, Ruano concedes that, in both instances, she did not press her case to the Administrative Law Judge or Appeals Counsel level. As such, under the terms of the settlement, she is not entitled to a reopening.
Ruano raises several additional arguments on appeal which we have considered, and find to be without merit.
For the foregoing reasons, the judgment of the district court is AFFIRMED.